UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2009 Commission file number 000-29599 PATRIOT NATIONAL BANCORP, INC. (Exact name of registrant as specified in its charter) Connecticut 06-1559137 (State of incorporation) (I.R.S. Employer Identification Number) 900 Bedford Street, Stamford, Connecticut 06901 (Address of principal executive offices) (203) 324-7500 (Registrant’s telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act: Large Accelerated Filer Accelerated Filer XNon-Accelerated FilerSmaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes No X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter prior that the registrant was required to submit and post such files).Yes No State the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date. Common stock, $2.00 par value per share, 4,762,727 shares outstanding as of the close of business July 31, 2009. Table of Contents Page Part I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 46 Item 4. Controls and Procedures 49 Part II OTHER INFORMATION Item 1A. Risk Factors 49 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 4 Submission of Matters to a Vote of Security Holders 50 Item 6. Exhibits 51 2 PART I - FINANCIAL INFORMATION Item 1: Consolidated Financial Statements PATRIOT NATIONAL BANCORP, INC.
